Citation Nr: 1712007	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, and to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.
 
The Veteran was afforded a January 2012 video conference before the Board; a transcript is of record.  

Following several remands the Board in October 2015 denied the claim.  The appellant appealed, and in September 2016 the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion agreed that VA failed to fulfill its duty to assist the Veteran in providing him an adequate examination.  The parties took issue with the Board's finding that to grant secondary service connection there needed to be evidence that an acquired psychiatric disorder be permanently worsened by the Veteran's service connected tinnitus.  Rather, the parties to the joint motion found that under Allen v. Brown, 7 Vet.App. 439, 448-9 (1995), the term aggravation for the purpose of compensation under 38 C.F.R. § 3.310(a) (2016) means any increase in disability.  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA psychiatric and psychological examinations.  The examiners must be provided access to the Veteran's VBMS and Virtual VA files.  Following the examination and review of all of the evidence of record the psychiatrist and psychologist must offer a joint opinion addressing whether it is at least as likely as not that any diagnosed acquired psychiatric disorder, to include depression, is caused by tinnitus.  

If an acquired psychiatric disorder is not caused by tinnitus, the examiners must then offer a joint opinion addressing whether it is at least as likely as not that tinnitus causes any increase in disability due to any acquired psychiatric disorder, to include depression.  In this context, "any increase in disability" is defined as evidence showing an additional impairment of earning capacity due to the psychiatric disorder due to tinnitus.  If such an increase in disability is shown the examiners must offer a joint opinion explaining the nature and extent of that increase.  

In preparing this opinion the undersigned notes that under 38 C.F.R. § 3.310 VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Thus, if any additional psychiatric disability is found to be due to tinnitus, the examiners must determine the baseline level of severity of the acquired psychiatric disorder, as established by medical evidence, before that psychiatric disorder was aggravated by tinnitus.

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training. 

2.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).
 
3.  After the development requested has been completed, conduct any further development indicated.  Ensure that the examiners documented consideration of all relevant records in Virtual VA or VBMS and that the reports are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.
 
4.  Thereafter, readjudicate the claim.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



